OPINION OF THE COURT
RICHARD O. WATSON, Circuit Judge.
This cause was heard upon Plaintiffs Motion to Strike Defendants’ Claim for Business Damages and to Exclude Evidence Thereof.
The Court considered the memorandums and argument of counsel and finds the issue controlled by the case of Florida Power and Light v. First National Bank and Trust Company of Riviera Beach, 448 *142So.2d 1141 (Fla. 4th DCA 1984) [9 FLW 828], opinion filed April 11th, 1984.
The Court considered Defendants’ claim that Section 73.071(3)(b) is unconstitutional. The First National Bank and Trust Company case did not consider the constitutionality of the statute. If the Court were to find the statute unconstitutional, that would eliminate the recovery of business damages. The Court is without authority to add to the statute a nonpublic body as an entity required to pay business damages.
It is therefore,
ORDERED
1. Plaintiff’s Motion to Strike is granted.
2. Defendants’ claim for business damages set forth in paragraph 2 of Defendants’ affirmative defenses and paragraph b of their prayer for relief is stricken.
3. The Court will rule on proffered evidence during the trial upon proper objection.